Kelly, J.:
We are concerned, on this appeal, solely with the question of the legality and propriety of the preliminary injunction issued in this action, originally without notice and continued after argument.
The wrongdoing charged by the plaintiff corporation against the defendant labor unions and the individual defendants members thereof, is the formulating of a plan to compel the plaintiff to unionize its employees, and that in pursuance of such plan the defendants have declared a boycott against the plaintiff by refusing to handle the freight or merchandise carried on or called for by the plaintiff’s trucks. Stripped of adjectives and denunciatory characterization, this is the sum and substance of the defendants’ alleged offense against the plaintiff. While the complaint characterizes the demands of the defendants as “ arbitrary, unjust and ruinous,” and avers that the defendants have conspired “ to crush such of plaintiff’s employees as might refuse to accept unionization ” and thereby deprive .them of means of livelihood and to injure and destroy plaintiff’s business as the penalty for further resistance to their demand, and to “ impede and stifle interstate and foreign commerce ” and to generally disrupt and disorganize plaintiff’s business, and while plaintiff alleges that defendant unions *506have exercised compulsion upon their members, there is no allegation in the complaint of any fact indicating violence, or threats of violence, by the defendants, and the affidavits submitted by plaintiff in support of the motion for a preliminary injunction contain no evidence of violence, coercion or intimidation. On the papers presented in the record it appears that this conflict between the plaintiff and the labor organizations and their members prior to the injunction was not characterized by the use of force or violence, the defendants seeking to accomplish their ends peaceably. We are brought, therefore, to the question whether the plans resolved upon by the labor unions and their members with reference to the freight and merchandise handled/by plaintiff’s non-union drivers, and the refusal of the union' men to load or unload the plaintiff’s trucks when in charge of non-union men, were contrary to the law of the land, and whether the injunction issued was authorized. On the complaint and affidavits submitted it appears idle to argue that these defendants were actuated by any personal malice against the plaintiff corporation or its officers or non-union employees. They handled plaintiff’s freight and merchandise without objection when it was in charge of drivers who were members of the union; that they had no personal objection or antagonism to the Messrs. Reardon is shown by their continued efforts to bring them into affiliation with the union, in the same way that seventy-five per cent of the employers of labor in the port of New York were in voluntary affiliation with them. So far as appears by the many affidavits, there is but one other trucking concern, Daniels & Kennedy, besides the- plaintiff, who refuses to recognize the labor unions, and fifteen per cent of the plaintiff’s employees are already members of the union. It, therefore, appears that the primary object of the boycott complained of was to bring about recognition of the union by the plaintiff to the end that plaintiff should recognize the eight-hour day instead of the ten hours of labor exacted by it from its employees, and pay its teamsters one dollar per hour for overwork instead of fifty cents per hour. It is difficult to see how these demands can be characterized as onerous, unbearable or ruinous if they are acceded to voluntarily by seventy-five per cent of the employers of labor. The court's are not called *507upon, to decide questions of public policy with regard to the existence of labor unions; we are concerned solely with the enforcement of the law of the land. Labor unions have been and are recognized as lawful associations, and when their objects and the methods employed to further them are lawful they and their individual members are entitled to the protection of the courts as well as the plaintiff corporation. The injunction granted by the order appealed from is, in effect, a mandatory injunction. These laborers refusing to work with non-union men, the court by one of its most powerful and drastic writs has commanded them to cease this refusal and to work with these men opposed to" their union organization.
If disputes of this kind are to be reviewed in courts of equity, the plaintiff must present a case in conformity with equitable principles, and upon the papers before the court on this appeal I think it fails to present such a case. The plaintiff does not make the employers, or common carriers, or shippers of freight, parties to this action. We are dealing here with the facts presented by the record, and with conditions prevailing in the months of January, February and March, 1919. We have here no dispute between employer and employee. No common carrier or employer, or shipper or receiver of freight is before the court complaining of the defendants. On the proof here one trucking concern, the plaintiff, is before the court complaining that it cannot transact its business although seventy-five per cent of the truck owners in the port of New York have no difficulty with the defendants. There is but one other trucking concern mentioned in the affidavits as involved in the same controversy, and that concern is not before the court as a plaintiff. Despite the agreement of its fellow-truck owners, the plaintiff will not agree with the defendants. And, so far as the record discloses, the immediate cause of the break between plaintiff’s concern and the defendants is its refusal to accede to the demand for an eight-hour day and a dollar an hour for overtime for its drivers. These are the so-called ‘ ‘ union rates. ’ ’ They are the rates paid by seventy-five per cent of the truck owners. The plaintiff pays its men the same regular wages as other truck owners, but it insists upon a ten-hour day and pays but fifty cents an hour for overtime. Of course, this gives plaintiff a great advantage over its *508competitors, its profits are greater, but is the assertion of such a right sufficient to justify a court of equity in issuing a mandatory injunction without notice, since continued after argument, compelling the defendants, comprising the entire body of dock laborers in the port of New York, to work with the plaintiff’s non-union employees ? Because this is the effect of the injunction. There is no proof of any violence or intimidation in this record. The plaintiff’s affidavits will be searched in vain for any evidence of unlawful, overt acts by the defendants. There is no evidence of any appeal to the shippers or receivers of freight to refuse employment to plaintiff. There is no evidence of malice or animosity towards the plaintiff in particular, because the defendants have never refused to handle the merchandise brought to and from the docks by its union drivers. The sole object of the refusal to deal with plaintiff’s non-union employees is to bring about the same hours and the same pay for its drivers as prevail in seventy-five per cent of the trucking concerns in New York. This does not appear to be unlawful or unreasonable. (Bossert v. Dhuy, 221 N. Y. 342; National Protective Assn. v. Cumming, 170 id. 315, 320; Paine Lumber Co. v. Neal, 244 U. S. 459,471; Mills v. United States Printing Co., 99 App. Div. 605.)
In Bossert v. Dhuy (supra), Judge Chase, writing for the Court of Appeals, said: “It is unnecessary in the case now under consideration to hold that in all cases and under all circumstances, whatever a man may do alone he may do in combination with others, but it was clearly established in the National Protective Association case” (National Protective Assn. v. Cumming, 170 N. Y. 315) “ that worldngmen may organize for purposes deemed beneficial to themselves and in that organized capacity may determine that their members shall not work with non-members or upon specified work or lands of work. It was not illegal, therefore, for the defendants to refuse to allow members of the Brotherhood to work in the plaintiffs’ mill with non-union men. The same reasoning results in holding that the Brotherhood may by voluntary act refuse to allow its members to work in the erection of materials furnished by a non-union shop. Such action has relation to work to be performed by its members and directly affects them. *509The voluntary adoption of a rule not to work upon non-union made material and its enforcement differs only in degree from such voluntary rule and its enforcement in a particular case. Such a determination also differs entirely from a general boycott of a particular dealer or manufacturer with a malicious intent and purpose to destroy the good will or business of such dealer or manufacturer. An act, when done maliciously and for an illegal purpose, may be restrained; and held to be within the bounds of reasonable business competition when done in good faith and for a legal purpose. (See Ruling Case Law, vol. 16, pp. 431, 432 and 433.) * * * When it is determined that a labor organization can control the body of its members for the purpose of securing to them higher wages, shorter hours of labor and better relations with their employers, and as a part of such control may refuse to allow its members to work under conditions unfavorable to it, or with workingmen not in accord with the sentiments of the labor union, the right to refuse to allow them to install non-union made material follows as a matter of course, subject to there being no malice, fraud, violence, coercion, intimidation or defamation in carrying out their resolutions and orders.” (Pp. 354, 364.) “ The same rule applies to a body of men who, having organized for purposes deemed beneficial to themselves, refuse to work. Their reasons may seem inadequate to others, but if it seems to be in their interest as members of an organization to refuse longer to work, it is their legal right to stop.” (Pp. 353, 354.) The court said further: “ An association of individuals may determine that its members shall not work for specified employers of labor. The question ever is as to its purpose in reaching such determination. If the determination is reached in good faith for the purpose of bettering the condition of its members and not through malice or otherwise to injure an employer the fact that such action may result in incidental injury to the employer does not constitute a justification for issuing an injunction against enforcing such action.” (P. 359.) Judge Chase also approvingly cites the recent Paine Lumber Company Case (supra) in the United States Supreme Court, in which Mr. Justice Holmes said at page 471, dealing with a case of refusal to handle non-union materials: “As this court is not the final authority concerning the laws of New *510York we say but a word about them. We shall not believe that the ordinary action of a labor union can be made the ground of an injunction under those laws until we are so instructed by the New York Court of Appeals.”
The alleged “ boycott ” in the Bossert case went much further than in the case at bar. There is no evidence in the present case of circulars or appeals to plaintiff’s patrons. Nor does the recent decision of the Court of Appeals in Auburn Draying Co. v. Wardell (227 N. Y. 1) in any way militate against the defendants here, because, as Judge Collin points out in that case, the defendants “ inaugurated and carried on, affirmatively and aggressively, through the agencies of fear and coercion, a comprehensive exclusion of the plaintiff from the business of the community,” and it is this fact, Judge Collin says, which distinguishes the case from Bossert v. Bhuy. There is no similarity between the acts of the defendants in the Auburn case and the acts of the defendants in the case at bar. On the contrary, the acts of defendants complained of in the case at bar come expressly within the legitimate procedure indicated in the opinion of the Court of Appeals in that case.
But it is said that this injunction, granted originally without notice, directed to this army of more than one hundred thousand laboring men, is not mandatory; that there is no obligation on the men to continue working if they do not wish to work with plaintiff’s non-union drivers. This argument, it seems to me, is no answer in a court of equity. We know that longshoremen and dock laborers who are not regularly employed, and who are paid by the hour, cannot quit their work, because of their necessities. A so-called “ strike,” even if it be lawful, is a serious matter, entailing loss and hardship on employer and employee, a last resort to be avoided if it be possible by united effort. It appears that in this case the defendants have continued to work because of these considerations and in obedience to the preliminary injunction of the court, which gives to the plaintiff the full relief to which it might be entitled after trial. But is the suggestion that the men may quit their work, because of the individual plaintiff’s grievance, one that should commend itself to a court of equity? Events move rapidly nowadays and the disastrous results to the community of such action on the part of the men is *511apparent. Is this to be brought about by injunction of a court of equity, in advance of trial of the issue, because the plaintiff for its own profit will not grant the same working day and the same pay for overtime as practically all of its associates in the trucking business? I fail to see much in the plaintiff's position commending the case to a court of equity. Labor unions and laboring men, longshoremen and dock laborers have at times resorted to violence and illegal methods to enforce their rights, or what they sometimes mistakenly asserted to be their rights, and in so doing have brought upon themselves just criticism. And they have at times been exploited by dishonest or incompetent so-called leaders who used their cause for ulterior and unlawful purposes. With such men and with such motives the law should deal strictly. But when men attempt to assert what they claim to be their rights in good faith, in a decent, orderly way without resort to violence and within the law, their interests are as sacred as those of the plaintiff, and a court of equity should see to it that they are not improperly interfered with by the writ of injunction.
But it is said that these men are employees of common carriers and that they are in a different class from the defendants whose right to refuse to handle non-union material was sustained by the Court of Appeals in Bossert v. Dhuy (supra). It will be remembered that on the record here presented no governmental agency, no common carrier or shipper or receiver of freight is before the court complaining of the defendants. The plaintiff is a trucking concern employed to cart freight to and fro, under no public obligation. It may carry or refuse to carry merchandise, as it sees fit. From the necessities of the case the common carrier steamship companies and the like in the port of New York cannot give regular employment to the dock laborers and employees, by the month, the week, or even by the day. The labor is uncertain, depending on the arrival and departure of vessels, and the character and quantity of freight to be moved. The men are hired and paid by the hour. They have no regular steady employment or income. It seems to me that it may be argued that it is as unreasonable to deny them the right accorded to the defendants in the Bossert case as it would be to insist that the common carriers should *512employ their laborers regularly by the day, the week, the month or the year. I do not think these casual laborers are in the same class with regular employees of those serving the public. There are diverse contentions concerning strikes and boycotts which affect public service, but I think these are for the legislative branch of government, and no Legislature, State or National, has so far enacted that they are illegal.
I, therefore, vote to reverse the order and to deny the motion for preliminary injunction before trial.
Rich, J., concurred; Jenks, P. J., concurred in separate opinion; Mills, J., read for affirmance, with whom Putnam, J., concurred.